In re Dupuis, Steven J. Sr.; Dupuis, Steven J. Jr.; Dupuis, James H. Sr.; Dupuis, James H. Jr.; Dupuis, John W. Ill; Du-puis, John W. IV; applying for writ of certiorari and/or review, prohibition, mandamus, supervisory and remedial writs; Parish of Lafayette, 15th Judicial District Court, Div. “J”, No. 85-8457; to the Court of Appeal, Third Circuit, No. CW87-0744.
Granted. Case remanded to the Court of Appeal for briefing, argument and opinion on the trial judge’s ruling on the motion to strike.